Citation Nr: 0122697	
Decision Date: 09/18/01    Archive Date: 09/24/01

DOCKET NO.  00-22 612A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to the payment of accrued benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Hilary L. Goodman



INTRODUCTION

The veteran, who had active service from October 1951 to July 
1953, died in September 1996.

This appeal arises from a May 2000 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York, which found that there were no accrued benefits 
owed the veteran at the time of his death and that the 
appellant's claim had to be denied.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the originating agency.

2.  At the time of the veteran's death, no benefits were due 
and payable to the veteran and he had no pending claim for VA 
benefits.


CONCLUSION OF LAW

The claim for accrued benefits is without legal merit. 38 
U.S.C.A. § 5121(a) (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.1000 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that on November 9, 2000, the Veterans Claims 
Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) became law.  The VCAA redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7(a), 114 Stat. at 2099-2100.  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the appellant's claim for the 
payment of accrued benefits have been properly developed.  
The Board finds that the RO has obtained, or made reasonable 
efforts to obtain, all records which might be relevant to the 
appellant's claim, and the appellant has not identified any 
additional records which have not been obtained.  The Board 
notes that no further assistance to the appellant in 
acquiring evidence is required by the new statute.

The Board finds no prejudice to the appellant in this case by 
proceeding with an adjudication of the question of the 
payment of accrued benefits as the RO has complied with the 
notice provisions of the VCAA.  This is so because the RO 
specifically notified the appellant of the requirements 
needed for the payment of accrued benefits in the statement 
of the case issued during this appeal.  Moreover, all of the 
relevant evidence was considered and the claim was denied as 
a matter of law; there has been no prejudice to the appellant 
that would warrant a remand, and the appellant's procedural 
rights have not been abridged by proceeding with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

The claims file reveals that the veteran served on active 
duty from October 1951 to July 1953.  Following service he 
initiated a claim for service connection for a nervous 
condition.  Service connection was granted  and a 100 percent 
disability evaluation for chronic schizophrenic reaction, 
paranoid type, had been in effect from May 1962 until the 
veteran's death in September 1996.  He also had been found to 
be incompetent for VA purposes, effective in May 1962.  

In a March 1996 rating decision the disability evaluation for 
the veteran's chronic schizophrenic reaction, paranoid type, 
was continued at 100 percent.  No notice of disagreement was 
received with this decision.  In September 1996, the veteran 
died and in February 2000 the appellant initiated a claim of 
entitlement to the payment of accrued benefits.  Received 
with the appellant's claim was a May 1999 order from a 
Surrogates Court, County of Winchester, State of New York, in 
which it was determined that the appellant was the veteran's 
son.  Also received was the appellant's certificate of birth 
reflecting that the appellant was born in April 1954 and that 
the veteran was his father.

The RO, in the May 2000 decision, concluded that, as the 
veteran did not have a claim pending at the time of his 
death, and there were no benefits owed to the veteran at the 
time of his death, there was no basis upon which to approve 
the appellant's claim for accrued benefits.  In June 2000 the 
appellant expressed disagreement with the May 2000 decision, 
noting that, while the veteran had repeatedly stated since 
1958 that he had a son, the veteran was precluded from filing 
a claim for dependency benefits as he was incompetent and 
institutionalized and the appellant only learned that he was 
the veteran's son after the veteran's death in 1996.  The 
appellant argues that, under the circumstances, it was 
impossible for the veteran or the appellant to initiate a 
claim before the appellant's twenty-sixth birthday.

A hearing on appeal was conducted in June 2001.  At this time 
the appellant and his spouse gave detailed testimony in 
support of his claim.  During the hearing the appellant 
submitted a number of documents into the record.  These 
included copies of several New York Supreme Court decisions, 
a copy of a 1978 VA medical record, a copy of a 1965 VA 
letter and copies of 1959 records of pertaining to the 
veteran's commitment.

Analysis

In general, the payment of accrued benefits is governed by 38 
U.S.C.A. § 5121 and 38 C.F.R. § 3.1000, which provides that 
benefits which are "due and unpaid" to the veteran at the 
time of his death may be disbursed to eligible persons; the 
first in order is the veteran's spouse and, where there is no 
spouse, the veteran's child.  38 C.F.R. § 3.1000 provides, in 
pertinent part, that periodic monetary benefits authorized 
under laws administered by VA, to which a payee was entitled 
at his death under existing ratings or decisions, or those 
based on evidence in the file at date of death, and due and 
unpaid for a period not to exceed 2 years prior to the last 
date of entitlement will, upon the death of such person, be 
paid to the veteran's child. 38 U.S.C.A. § 5121(a); 38 C.F.R. 
§ 3.1000.

A veteran's claim to disability benefits terminates at his 
death. Richard ex rel. Richard v. West, 161 F.3d 719 (Fed. 
Cir. 1998).  As noted in Haines v. West, 154 F.3d 1298 (Fed. 
Cir. 1998), the compensation provisions found in chapter 11 
of Title 38 clearly distinguish between disability 
compensation, which is generally available only to veterans, 
and death benefits, which are payable to survivors.  Section 
5112(b) expressly terminates a veteran's right to receive 
disability benefits on the last day of the month prior to his 
death, and Congress has established in section 5121(a) a 
singular exception to this rule in the form of a wholly 
separate procedure for designated survivors such as the 
appellant to recover limited amounts of disability benefits 
due and unpaid at the veteran's death.  Richard, supra; 
Haines, supra.

The appellant filed the claim construed as an accrued 
benefits claim in March 2000.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) construed 
the provisions of 38 U.S.C.A. §§ 5121 and 5101(a) as 
mandating that "in order for a surviving spouse to be 
entitled to accrued benefits, the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  Jones v. West, 136 F.3d at 1299.  The Federal 
Circuit noted that this conclusion fully comported with the 
decision in Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 
1996), which stated that "a consequence of the derivative 
nature of the surviving spouse's entitlement to a veteran's 
accrued benefits claim is that, without the veteran having a 
claim pending at time of death, the surviving spouse has no 
claim on which to derive his or her own application." Id. at 
1241-42.

On the date of his death, the veteran had no claims for VA 
benefits pending.  The veteran's custodian was notified in 
April 1996 of the continuance of the 100 percent disability 
evaluation for the veteran's psychiatric disability and did 
not appeal the decision; the veteran died before the one-year 
time period provided in 38 U.S.C.A. § 7105 (West 1991) for 
filing an appeal had run.  38 U.S.C.A. § 5121 provides that, 
where there is no surviving spouse, any accrued benefits will 
be paid to the veteran's children.  However, as the veteran 
had no claims pending on the date of his death, an award of 
benefits to the appellant on an accrued basis is not 
warranted.

It should be noted that, while the veteran had been 
determined to be incompetent, this related to his ability to 
handle funds paid by the VA and did not preclude him from 
filing a claim with the VA.  Assuming, arguendo, that we were 
to find that the veteran had initiated a claim for dependency 
benefits by virtue of his statements in 1958, the payment of 
any dependency allowance would have terminated no later then 
when the appellant reached the age of twenty-three, in 1977, 
absent a showing that the appellant was permanently incapable 
of self support prior to his eighteenth birthday.  As only 
those benefits which would have accrued during the two year 
period prior to the veteran's death in September 1996 would 
be payable, this would not form a basis for finding that 
there were accrued benefits owed to the veteran which would 
be payable to the appellant.  Accordingly, payment of accrued 
benefits is not warranted.

Here the law, not the evidence, is dispositive of the outcome 
of this case.  As a matter of law, there is no entitlement to 
accrued benefits, and the claim must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to the payment of accrued benefits is denied.



		
	R. F. Williams
	Member, Board of Veterans' Appeals



 

